DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Applicant’s election without traverse of Group I, Species 1 in the reply filed on 3/10/22 is acknowledged. Claims 60-71 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 53-59 are objected to because of the following informalities:
In claims 53-59, --,-- should be added after “claim 52” in line 1.
In claim 59, there is lack of structural relationship between the optical window, as recited in line 1, with the remaining elements of base claim 52.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 52 and 55 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication 2020/0166417 to McCall.
Referring to claim 52, McCall discloses a calorimetry apparatus (figures 3-5) comprising:
a) a single sample chamber comprising a tube (46) having a thermal conductivity of approximately 1 W m-1 K-1 (paragraph 36) (see the attached WDS Flexipor data sheet, where the thermal conductivity of WDS Flexipor is considered to be ‘approximately’ 1 W m-1 K-1 ); and 
b) a sensing thermistor (60) thermally coupled to said tube (paragraphs 17, 38).

Referring to claim 55, McCall discloses said tube comprising glass (paragraphs 16, 36).

Claims 52-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 108226220 to Zhang et al [hereinafter Zhang] (see the attached translation).
Referring to claim 52, McCall discloses a calorimetry apparatus (figures 1, 2) comprising:
a) a single sample chamber comprising a tube (plastic cylinder) (12) having a thermal conductivity of approximately 1 W m-1 K-1 (paragraph 50, line 322) (see the attached examples of plastic materials, where the thermal conductivity of plastic is considered to be ‘approximately’ 1 W m-1 K-1 ); and 
b) a sensing thermistor (temperature sensing resistor) (8) thermally coupled to said tube (paragraph 58).

Referring to claim 53, Zhang further discloses a high thermal conductivity material (copper) (9/10) attached to an outside surface of said tube (paragraphs 46, 57), wherein said high thermal conductivity material has a thermal conductivity greater than 300 W m-1 K-1 (see the attached thermal conductivity of copper).

Referring to claim 54, Zhang further discloses the tube being suspended on its ends (figure 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 56 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang.
Referring to claim 56, Zhang discloses an apparatus having all of the limitations of claim 56, as stated above with respect to claim 52, and further discloses a circuit (temperature acquisition instrument and computer) (paragraph 8, line 85; paragraph 18, line 146; and paragraph 60) comprising the temperature sensing resistor and at least three more temperature sensing resistors (figure 1); but is silent as to the resistors being said sensing thermistor, a reference thermistor, and high thermal stability resistors having a rated temperature coefficient of approximately 0.2 ppm/K.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Zhang with additional resistors such as reference thermistor and high thermal stability resistors having a rated temperature coefficient of approximately 0.2 ppm/K in order to calibrate the sensing thermistor and provide more accurate measurements; and since the use of the particular type of resistors claimed by applicant is considered to be nothing more than a choice of engineering skill, choice, or design, because the use of the particular resistors claimed by applicant is considered to be the use of numerous and known alternate types of resistors that a person having ordinary skill in the art at the time the invention was made would have been able to provide using routine experimentation in order to provide a calorimetry apparatus as already suggested by Zhang.

Referring to claim 57, Zhang discloses an apparatus having all of the limitations of claim 57, as stated above with respect to claim 52, and further discloses that the apparatus has a thermal conductance (conductivity) (e.g., paragraphs 46, 56, 57) and/or is capable of detecting heat at a resolution (paragraph 58); but is silent as to the thermal conductance being approximately 1 to 5 μW/K and/or the resolution being 50-150 pW or 10-50 μK.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Zhang with that thermal conductance that is approximately 1 to 5 μW/K and/or the resolution that is 50-150 pW or 10-50 μK in order to provide a desired accuracy; and since it has been held that, where the general conditions of a claim disclosed in the prior art, discovering the “optimum range” involves only routine skill in the art. See In re Aller, 105 USPQ 233 (CCPA 1995).

Allowable Subject Matter
Claims 58 and 59 would be allowable if rewritten to overcome the objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A calorimetry apparatus comprising an imaging system configured to record movement of an organism placed in said single sample chamber (claim 58); and comprising an optical window that transmits electromagnetic wavelengths of 315 nm - 710 nm and absorbs infrared radiation (claim 59).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
4/27/22